Citation Nr: 0208791	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  00-06 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder.

2.  Entitlement to service connection for a left foot 
disorder.

3.  Entitlement to service connection for a left toe 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active duty from December 1951 to 
December 1955.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision from the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO).


FINDING OF FACT

There is no evidence of chronic left ankle, foot, or toe 
disorders in service, or competent evidence that any current 
left ankle disorder related to his period of active military 
duty.  Further, there is no competent evidence of a current 
left foot or toe disorder.


CONCLUSIONS OF LAW

1.  A left ankle disorder was not incurred in or aggravated 
by active military duty.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West Supp. 2001); 38 C.F.R. § 3.303 (2001).  66 
Fed.Reg. 45620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326).

2.  A left foot disorder was not incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107; 38 C.F.R. § 3.303; 66 Fed.Reg. 45620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326)..

3.  A left toe disorder was not incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107; 38 C.F.R. § 3.303; 66 Fed.Reg. 45620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326)..


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  Following the 
RO's determinations of the veteran's claims, VA issued 
regulations implementing the Veterans Claims Assistance Act.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The veteran has been provided with a VA examination in 
connection with the issues on appeal.  The record reflects 
that the veteran has been informed of the requirements for 
establishing these issues.  The veteran has submitted 
pertinent evidence in support of these claims.  

The Board finds that the statement and supplemental 
statements of the case provided the veteran with adequate 
notice of what the law requires to award entitlement to 
service connection for left ankle, foot, and toe disorders.  
The veteran further was provided adequate notice that VA 
would help him secure evidence in support of these claims if 
he identified that evidence.  Additionally, he was provided 
notice of, and he reported for, a VA examination.  The 
statement and supplemental statements of the case also 
provided notice to the veteran of what the evidence of 
record, to include the VA examinations, revealed.  
Additionally, they provided notice of what the remaining 
evidence showed, including any evidence identified by the 
veteran.  

Finally, these documents provided notice why the RO concluded 
that this evidence was insufficient to award service 
connection, as well as notice that the veteran could still 
submit supporting evidence.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claims, 
notice of what he could do to help his claims, and notice of 
how his claims were still deficient.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the veteran 
what evidence would be secured by VA and what evidence would 
be secured by the veteran is harmless.  Cf. Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002).  

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran's service medical records reveal a left ankle 
scar at his December 1951 enlistment examination.  Otherwise, 
these records are negative for left ankle, foot, and toe 
disorders.  A March 1955 sick call treatment record indicates 
that the veteran had left leg pain over the anterior tibia.  
It was noted that there had been no trauma to this region, 
and there was questionable nerve involvement.  However, on 
service discharge examination dated in December 1955, there 
were no abnormalities of the left ankle, foot, or toes found.  

The veteran testified at a personal hearing before the RO in 
April 2000, that he injured his left ankle while in service 
in approximately 1953, when his foot was caught between a 
boat and the pier.  He stated that the x-ray did not show any 
broken bones, but that his nerves were "mashed."  The 
veteran testified that they took a bone out of his ankle at 
that time.  He reported that after the surgery, his leg 
bothered him for a few months, and then he did not have any 
other complaints.  After service, he noticed that it was weak 
and tender.

Nevertheless, the competent evidence does not provide any 
indication of a relationship between any current left ankle 
disorder and any event in service.  Indeed, private medical 
records dated from 1994 to 1999, indicate that the veteran 
fell from a roof and injured his left ankle in approximately 
1993 or 1994.  This ultimately led up to a left subtalar 
fusion.  In 1998, the veteran reported to a private physician 
that his problem with his left ankle began approximately 5 to 
6 years previously, after he fell.  The veteran provided no 
evidence of a prior in-service injury at that time to the 
private physicians, nor did he report a prior surgery to that 
area.  In 1997, the veteran denied any previous 
musculoskeletal problems.  There is no evidence upon 
examination by these physicians of a previous surgery.  The 
private physicians at that time related the veteran's left 
ankle disability to the fall.  In 1999, a private physician 
stated that the veteran underwent a left subtalar arthrodesis 
in February 1999, for "degenerative changes to the right 
subtalar joint followed a fall with associated chondral 
injury."

X-rays conducted by the VA in January 2002, revealed an 
orthopedic pin secured the talocalcaneal joint; degenerative 
change at the medial and lateral malleoli; and some 
degenerative change at the first metatarsophalangeal.

After reviewing the evidence of record, the Board finds that 
service connection for left ankle, left foot, and left toe 
disorders is not warranted.  There is no medical evidence 
that the veteran injured his left ankle, foot, or toes in 
service.  Moreover, there is no medical or other competent 
evidence relating the veteran's current disorders to active 
military service, or to the complaint of left leg pain in 
1955.  Indeed, here is no evidence of a current foot or toe 
disorder.

Although the veteran's testimony and statements are arguably 
competent to establish the occurrence of an injury, they are 
not competent evidence to establish the etiology of his 
current disorders.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge, and require the special knowledge and 
experience of a trained physician.  Because he is not a 
physician, the veteran is not competent to make a 
determination that his current disorders are the result of 
any pain experienced in service.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

As such, the fact remains that there is no competent evidence 
on file linking the veteran's current left ankle, foot, and 
toe disorders to service or to any incident of service, 
despite his assertions that such a causal relationship 
exists.  Accordingly, service connection for these disorders 
is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for left ankle, foot, and toe disorders is 
denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

